Exhibit 10.4
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     AMENDMENT dated as of November 9, 2008 to the Credit Agreement dated as of
September 22, 2008 (as amended from time to time, the “Credit Agreement”)
between AMERICAN INTERNATIONAL GROUP, INC., as Borrower (the “Borrower”) and
FEDERAL RESERVE BANK OF NEW YORK, as Lender (the “Lender”).
PRELIMINARY STATEMENTS
     (1) WHEREAS, Borrower intends to issue 2008 Preferred Stock (as defined
below) having an aggregate liquidation preference of $40 billion.
     (2) WHEREAS, Borrower has requested Lender to amend the Credit Agreement in
connection with such issuance and to make certain other changes as described
herein, and Lender has agreed, subject to the terms and conditions hereinafter
set forth, to amend the Credit Agreement to effect such changes as set forth
below.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
     Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to “this
Agreement”, “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference in the Credit Agreement, and each reference in any other Loan Document
to “the Credit Agreement”, “thereof”, “thereunder”, “therein” or “thereby” or
other similar reference to the Credit Agreement, shall, after the Amendment
No. 2 Effective Date (as defined in Section 9 of this Amendment), refer to the
Credit Agreement as amended hereby.
     Section 2. Amendments to Definitions. Section 1.01 of the Credit Agreement
is amended by adding or amending (as applicable) the following definitions to
read in their entirety as follows:
               “2008 Preferred Stock” shall mean the Series D Preferred Stock of
the Borrower, par value $5.00 per share, issued to the United States Department
of the Treasury.

1



--------------------------------------------------------------------------------



 



               “2008 Warrants” shall mean warrants issued by the Borrower to the
United States Department of the Treasury concurrently with the issuance of the
2008 Preferred Stock.
               “Applicable Margin” shall mean 3.00% per annum.
               “Maturity Date” shall mean September 13, 2013.
               “Subject Issuer” shall mean any Person that is a Subject Issuer
as defined in the Guarantee and Pledge Agreement, excluding any Person whose
Equity Interests are not (and are not required to be) subject to any Lien in
favor of the Lender pursuant to the Guarantee and Pledge Agreement.”
     Section 3. Amendment to Available Commitment Fee. Section 2.05(a) of the
Credit Agreement is hereby amended by replacing the reference to “8.50%” therein
with “0.75%”.
     Section 4. Commitment Reduction. Section 2.10(h) of the Credit Agreement is
hereby amended to read in its entirety as follows:
                              “(h) Simultaneously with any prepayment required
by paragraph (b), (c) or (d) of this Section 2.10, the Commitment shall be
automatically and permanently reduced (i) in the case of any prepayment from the
Net Cash Proceeds of the issuance of 2008 Preferred Stock and the 2008 Warrants,
to $60,000,000,000 and (ii) otherwise, in an amount equal to that portion of the
Net Cash Proceeds required to be applied to prepay the Original Principal Amount
of the Loans pursuant to such paragraphs.”
     Section 5. Amendments to Certain Covenants. The proviso to Section 6.06(a)
of the Credit Agreement is hereby amended by replacing “and” where it appears at
the end of clause (i) thereof with a semicolon and adding the following new
clause (iii) after clause (ii) thereof:
               “and (iii) so long as no Default shall have occurred and be
continuing or would result therefrom, the Borrower may make payments of
cumulative compounding dividends on its 2008 Preferred Stock at a rate not to
exceed 10% per annum”
     Section 6. Amendments to Exhibit D. Exhibit D of the Credit Agreement is
hereby amended to read in its entirety as set forth on Exhibit A hereto.
     Section 7. Certain Technical Amendments. (a) Clause (E) of the proviso to
Section 6.06(b) is hereby amended to read in its entirety as follows
                    “(E) clause (i) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured

2



--------------------------------------------------------------------------------



 



                         Indebtedness or secured Swap Contracts permitted by
this Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or such Swap Contracts, as the case may be”.
     (b) Schedule 8.01 of the Credit Agreement is hereby amended by replacing
the entry requiring that notices be copied to Joyce M. Hansen with the following
new entry:
                         Federal Reserve Bank of New York
                         33 Liberty Street New York, New York 10045
                         Attention: James R. Hennessy, Counsel and Vice
President
                         Telecopy: (212) 720-7797
                         Telephone: (212) 720-5024
                         E-mail: james.hennessy@ny.frb.org
     Section 8. Representations of Borrower. The Borrower represents and
warrants on the Amendment No. 2 Effective Date that (i) the representations and
warranties of Borrower contained in Article 3 of the Credit Agreement and by any
Loan Party in any other Loan Document shall be true and correct on and as of the
Amendment No. 2 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date; and (ii) no Default or Event of
Default shall exist on the Amendment No. 2 Effective Date after giving effect to
this Amendment.
     Section 9. Conditions to Effectiveness. This Amendment shall become
effective on the date (the “Amendment No. 2 Effective Date”) when, and only
when, each of the following conditions shall have been satisfied to the
satisfaction of Lender:
     (a) Execution of Counterparts. Lender shall have received from Borrower a
counterpart hereof signed by Borrower.
     (b) Execution of Consent. Lender shall have received counterparts of a
consent substantially in the form of Exhibit B to this Amendment, duly executed
by each Guarantor.
     (c) Expenses. Lender shall have received reimbursement for all costs and
expenses (including fees, charges and disbursements of counsel to Lender) to the
extent required by Section 8.05(a) of the Credit Agreement, including in
connection with the preparation, negotiation and execution of this Amendment.
     (d) Consummation of 2008 Preferred Stock Issuance. Borrower shall have
consummated the issuance of 2008 Preferred Stock having a liquidation preference
of not less than $40,000,000,000 on or prior to the Amendment No. 2 Effective
Date.

3



--------------------------------------------------------------------------------



 



     Section 10. Certain Consequences Of Effectiveness. On and after the
Amendment No. 2 Effective Date, the rights and obligations of the parties hereto
shall be governed by the Credit Agreement as amended by this Amendment; provided
that the rights and obligations of the parties to the Credit Agreement with
respect to the period prior to the Amendment No. 2 Effective Date shall continue
to be governed by the provisions of the Credit Agreement prior to giving effect
to this Amendment. Each Loan Document, as specifically amended hereby, is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects. Without limiting the foregoing, the Security
Documents and all of the Collateral do and shall continue to secure the payment
of all obligations under the Loan Documents as amended hereby.
     Section 11. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
     Section 12. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
telecopier of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

         
AMERICAN INTERNATIONAL
   GROUP, INC., as Borrower
           
By:              /s/ Kathleen E. Shannon
         
        Name: Kathleen E. Shannon
   
        Title:   Senior Vice President and
   
                    Secretary

 



--------------------------------------------------------------------------------



 



         
FEDERAL RESERVE BANK OF
   NEW YORK, as Lender
           
By:              /s/ Steven J. Manzari
         
        Name: Steven J. Manzari
   
        Title:   Senior Vice President

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Summary of Terms of Preferred Stock and Related Issues

     
Issuer
  American International Group, Inc. (“AIG”).  
Purchaser
  AIG Credit Facility Trust, a new trust established for the benefit of the
United States Treasury (“Trust”).  
Securities
  100,000 shares of Series C Perpetual, Convertible, Participating Preferred
Stock, par value $5.00 per share (“Preferred Stock”).  
Consideration
  $500,000 plus the lending commitment of the Federal Reserve Bank of New York
(“NY Fed”); AIG’s board will acknowledge the receipt of value at least equal to
the aggregate par value of the shares of Preferred Stock in connection with
their issuance.  
Voting rights
  Except where a class vote is required by law, the Preferred Stock will vote
with the common stock on all matters submitted to AIG’s stockholders, and will
be entitled to an aggregate number of votes equal to (i) the Initial Number of
Shares (as defined below), as adjusted pursuant to the anti-dilution provisions,
minus (ii) the votes, if any, attributable to shares of common stock previously
issued on any partial conversion of the Preferred Stock; provided that the
number of votes attributable to the Preferred Stock shall not exceed 77.9% of
the aggregate number of votes of the Preferred Stock and the shares of common
stock then outstanding.  
Dividends
  The Preferred Stock will be entitled to participate in any dividends paid on
the common stock, and shall receive (i) the dividends attributable to the
Initial Number of Shares, as adjusted pursuant to the anti-dilution provisions,
minus (ii) the dividends, if any, paid with respect to shares of common stock
previously issued on any partial conversion of the Preferred Stock; provided
that the dividends attributable to the Preferred Stock shall not exceed 77.9% of
the aggregate amount of dividends paid on the Preferred Stock and the shares of
common stock then outstanding.  
Conversion
  Upon the effectiveness of the amendment to AIG’s restated certificate of
incorporation described in clause (i) under “Stockholder vote,” the Preferred
Stock will be convertible into a number of shares of common stock (the “Initial
Number of Shares”) equal to the excess of (a) the product of 3.9751244 times the
Number of Outstanding Shares over (b) 53,798,766 (the number of shares of common
stock underlying the 2008 Warrants). The “Number of Outstanding Shares” means,
as of any date, the number of shares of common stock outstanding as of the date
of issuance of the Preferred Stock plus the number of shares of common stock, if
any, issued on or prior to such date in settlement of AIG’s Equity Units.  
Anti-Dilution
Provisions
  The Preferred Stock will have customary anti-dilution provisions.  
Term
  Perpetual.

 



--------------------------------------------------------------------------------



 



     
Liquidation
preference
  $500,000 in aggregate.  
Stockholder vote
  AIG’s board will call a meeting of stockholders as soon as practicable after
the issuance of the Preferred Stock. At that meeting, the stockholders, with the
common stockholders voting as a separate class in the case of the matters in
clause (i), will vote on, among other things, (i) amendments to AIG’s
certificate of incorporation to (a) reduce the par value of AIG’s common stock
to $0.000001 per share and (b) increase the number of authorized shares of
common stock to 19 billion and (ii) any other measures deemed by the NY Fed to
be necessary for the conversion of the Preferred Stock or the operation of the
Facility, including the pledging of collateral thereunder.  
Equity issues
  So long as the Trust’s equity ownership, determined as the sum of its
ownership of common stock and the number of shares of common stock underlying
the Preferred Stock (whether or not the Preferred Stock is then convertible),
shall equal or exceed 50% of the Initial Number of Shares (as adjusted pursuant
to the anti-dilution provisions), AIG shall not issue any capital stock, or any
or securities or instruments convertible or exchangeable into, or exercisable
for, capital stock, without the written consent of the Trust other than (i)(x)
issues of capital stock to satisfy any security or instrument existing on
September 16, 2008 that is exercisable for, convertible into or exchangeable for
common stock, (y) in respect of equity compensation awards issued in the
ordinary course of business under AIG’s Amended and Restated 2007 Stock
Incentive Plan or AIG’s Amended and Restated 2002 Stock Incentive Plan or (z) in
respect of any tax-qualified plan approved in the ordinary course of business by
the Board of Directors of AIG that meets the requirements of Section 423 of the
Internal Revenue Code and (ii) subsequent to written notice from the Trust that
AIG’s corporate governance arrangements are satisfactory to the trustees (x) in
respect of equity compensation awards issued under any equity compensation plan
(including any material amendments thereto) approved by shareholders after
September 16, 2008 in accordance with the shareholder approval requirements of
the NYSE Listed Company Manual or (y) in any one year, up to 0.5% of the
outstanding shares of common stock pursuant to any other employee benefit plan,
employment contract or similar arrangement that is approved by the Compensation
and Management Resources Committee of the Board of Directors of AIG.  
Governance
  AIG and its board will work in good faith with the trustees of the Trust to
ensure corporate governance arrangements satisfactory to the trustees.  
Registration rights
  AIG will enter into a customary agreement providing for demand registration
rights for the Preferred Stock and the underlying common stock, will apply for
the listing on the NYSE of the common stock underlying the Preferred Stock, and
will take such other steps as the NY Fed may reasonably request to facilitate
the transfer of the Preferred Stock or common stock received on conversion of
the Preferred Stock.  
Regulation
  AIG will take all actions necessary or expedient for obtaining any regulatory
approvals, notices, waivers or consents related to the issuance and acquisition
of the Preferred Stock and will assist the NY Fed in such matters.

 



--------------------------------------------------------------------------------



 



     
NYSE
  AIG will take all actions necessary or expedient for obtaining NYSE approval
for the issuance and voting of the Preferred Stock, including actions required
of the audit committee of the board of AIG to take advantage of the exemption
from the NYSE’s stockholder approval requirements set forth in Section 312.05 of
the NYSE Listed Company Manual.  
Takeover laws
  AIG will take all actions necessary or expedient in order to exempt the
acquisition and ownership of the Preferred Stock and any common stock issued
upon conversion of the Preferred Stock from (i) the requirements of any
applicable “moratorium”, “control share”, “fair price” or other anti-takeover
laws and regulations of any jurisdiction, including Section 203 of the Delaware
General Corporation Law, and (ii) any other applicable provision of the
organizational documents of AIG or the comparable organizational documents of
any subsidiary of AIG.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
     Reference is made to Amendment No. 2 dated November [___], 2008 between
American International Group, Inc., as Borrower (the “Borrower”) and Federal
Reserve Bank of New York, as Lender (the “Lender”) (the “Amendment”). Unless
otherwise specifically defined herein, each term used herein that is defined in
the Amendment shall have the meaning assigned to such term in the Amendment.
     Each of the undersigned hereby consents to the Amendment and hereby
confirms and agrees that (a) notwithstanding the effectiveness of the Amendment,
each Loan Document to which it is party is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that, on and after the effectiveness of the Amendment, each reference in the
Loan Documents to the “Credit Agreement”, “thereof”, “thereunder”, “therein” or
“thereby” or similar references to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by the Amendment and (b) the Loan
Documents to which each of the undersigned is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all
obligations under the Loan Documents, as amended hereby.

         
[GUARANTORS]
           
By:
         
        Name:
   
        Title:

 